Citation Nr: 1111342	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-29 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for service-connected residuals of prostate cancer.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970. 

This appeal came before the Board of Veterans' Appeals (Board) initially on appeal from a March 2008 rating decision in which the RO continued a 60 percent disability rating for the Veteran's service-connected residuals of prostate cancer.  

The Board notes that the Veteran was granted service connection for his residuals of prostate cancer in a September 2007 rating decision.  The Veteran filed his claim for an increase in January 2008 (within the one year appeal period).  As such, because the Veteran has disagreed with the initial rating assigned following the grant of service connection, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).


FINDING OF FACT

Residuals of the Veteran's prostate cancer are manifested by urinary incontinence which requires the use of an appliance.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for residuals of prostate cancer are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.

VA's notice requirements apply to all five elements of a service- connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

An April 2007 pre-rating notice letter described the evidence necessary to substantiate a claim for service connection, and met all of the requirements noted above; including informing the Veteran that it was ultimately his responsibility to see to it that any records pertinent to his claim are received by VA.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The Unites States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491. The April 2007 letter provided notice as to how disability ratings and effective dates are assigned, and the type of evidence that impacts these types of determinations, consistent with Dingess.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter decided herein on appeal. Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, post-service treatment records, private treatment records, and the report of a VA examination conducted in January 2009.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative.  Thus, the Board finds that all necessary notification and development action on this claim has been accomplished.

II.  Medical Background

A June 2007 internal medicine private treatment record shows that the Veteran was seen three months following a radical prostatectomy.  The total PSA was less than .1.  It was noted that he had frequent loss of urine which required two or more pads over a 24 hour period.  

A January 2007 private treatment record shows that a technetium bone scan was obtained and was negative for typical features of metastic disease.  

Private treatment records dated from March 2008 to May 2009 show that the Veteran had slings placed on two separate occasions.  However, on both occasions the Veteran's incontinence came back to where he was preoperatively.  It was recommended to the Veteran that he undergo surgery to have an artificial sphincter device.   

A January 2009 VA examination report shows that the Veteran has a past medical history of prostate cancer.  The Veteran reported having a sling put in to control is incontinence.  It was working until he played golf and must have pulled something.  He continues to have problems leaking.  The Veteran's last PSA was 0.04.  The Veteran was diagnosed with prostate cancer with continued stress incontinence.  The Veteran reported using 5 pads per day. 

Various VA treatment records have been associated with the Veteran's claims file; however none of them show treatment for the Veteran's residuals of his prostate cancer.  

III.  Pertinent Laws and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the claimant's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The rating schedule provides descriptions of various levels of disability in each of these symptom areas. Where diagnostic codes refer the decisionmaker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  See 38 C.F.R. § 4.115a.

Malignant neoplasms of the genitourinary system are to be rated 100 percent during active malignancy or antineoplastic chemotherapy.  Six months following completion of such treatment, residual disability is to be determined by a mandatory VA examination conducted at that time.  If there has been no recurrence or metastasis, the residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Voiding dysfunction is rated based on urine leakage, frequency or obstructed voiding.  Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence warrants a maximum rating of 60 percent when it requires the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  38 C.F.R. § 4.115a.



IV.  Anlaysis

Since there has been no local reoccurrence or mestastis, the Veteran's residuals of prostate cancer have been rated as 60 percent disabling due to voiding dysfunction.  The Board notes that a 60 percent rating is the maximum rating available for voiding dysfunction.  Disability ratings based on urinary frequency provide a maximum rating of 40 percent.  Id.  Since the Veteran's residuals are currently rated 60 percent disabling, it would be of no benefit to the Veteran to consider rating the disability based on urinary frequency.

Only the criteria for rating renal function offer a rating in excess of 60 percent.  Id. However, as the Veteran does not have a history of renal failure or dysfunction such criteria are not applicable.  

As the Board finds that the record presents no basis for an assignment of a disability rating in excess of 60 percent for the Veteran's residuals of prostate cancer, there is no basis for staged ratings of the disability pursuant to Hart, 21 Vet. App. at 509-10.

Inasmuch as the Veteran's voiding dysfunction is already rated 60 percent, which is the maximum schedular rating provided for the disability, the Board's analysis must proceed to consider whether referral for evaluation for an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is nothing in the record that reflects or suggests that the Veteran's urinary incontinence involves factors such as marked interference with employability or frequent hospitalizations so as to render the schedular criteria inadequate and warrant referral extraschedular consideration.  The record does not show that the stress incontinence has required hospitalization; and while the incontinence would appear to clearly require accommodations in employment (such as convenient access to bathroom facilities), the record does not reflect or suggest that this disability would markedly impact on the Veteran's ability to engage in employment beyond that contemplated by the current disability rating.  Further, the Veteran's symptoms are fully contemplated in the schedular criteria.  Consequently, the Board finds that referral for extraschedular consideration is not warranted.  

For the reasons provided above, the preponderance of evidence is against the Veteran's claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 60 percent for service-connected residuals of prostate cancer is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


